IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                                                        FILED
                                  January 2022 Term
                                                                  June 14, 2022
                                                                     released at 3:00 p.m.
                                                                 EDYTHE NASH GAISER, CLERK
                                                                 SUPREME COURT OF APPEALS
                                      No. 21-0441                     OF WEST VIRGINIA




                  STATE OF WEST VIRGINIA EX REL. 3C LLC,
                          AND JUSTIN JOURNAY,
                                Petitioners,

                                            v.

                   THE HONORABLE ERIC H. O’BRIANT,
             JUDGE OF THE CIRCUIT COURT OF LOGAN COUNTY,
                    AND TRI-STATE WHOLESALE, INC.,
                              Respondents.



                            Petition for a Writ of Prohibition

                            WRIT GRANTED AS MOULDED


                               Submitted: April 13, 2022
                                 Filed: June 14, 2022

Corey L. Palumbo, Esq.                           Russell D. Jessee, Esq.
Roger Hanshaw, Esq.                              John J. Meadows, Esq.
Joshua A. Lanham, Esq.                           Devon J. Stewart, Esq.
BOWLES RICE LLP                                  Steptoe & Johnson PLLC
Charleston, West Virginia                        Charleston, West Virginia
Counsel for Petitioners                          Counsel for Respondent
                                                 Tri-State Wholesale, Inc.

JUSTICE WALKER delivered the Opinion of the Court.

JUSTICE BUNN did not participate in the decision of the Court.
                              SYLLABUS BY THE COURT


              1.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the lower

tribunal exceeded its legitimate powers, this Court will examine five factors: (1) whether

the party seeking the writ has no other adequate means, such as direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in a way that is not

correctable on appeal; (3) whether the lower tribunal’s order is clearly erroneous as a matter

of law; (4) whether the lower tribunal’s order is an oft repeated error or manifests persistent

disregard for either procedural or substantive law; and (5) whether the lower tribunal’s

order raises new and important problems or issues of law of first impression. These factors

are general guidelines that serve as a useful starting point for determining whether a

discretionary writ of prohibition should issue. Although all five factors need not be

satisfied, it is clear that the third factor, the existence of clear error as a matter of law,

should be given substantial weight.” Syllabus Point 4, State ex rel. Hoover v. Berger, 199

W. Va. 12, 483 S.E.2d 12 (1996).



              2.     “‘This Court’s review of a trial court’s decision on a motion to dismiss

for improper venue is for abuse of discretion.’ Syllabus point 1, United Bank, Inc. v.

Blosser, 218 W. Va. 378, 624 S.E.2d 815 (2005).” Syllabus Point 1, Caperton v. A.T.

Massey Coal Co., 225 W. Va. 128, 690 S.E.2d 322 (2009).




                                               i
              3.     “Our review of the applicability and enforceability of a forum-

selection clause is de novo.” Syllabus Point 2, Caperton v. A.T. Massey Coal Co., 225 W.

Va. 128, 690 S.E.2d 322 (2009).



              4.     “Determining whether to dismiss a claim based on a forum-selection

clause involves a four-part analysis. The first inquiry is whether the clause was reasonably

communicated to the party resisting enforcement. The second step requires classification

of the clause as mandatory or permissive, i.e., whether the parties are required to bring any

dispute to the designated forum or are simply permitted to do so. The third query asks

whether the claims and parties involved in the suit are subject to the forum-selection clause.

If the forum-selection clause was communicated to the resisting party, has mandatory force

and covers the claims and parties involved in the dispute, it is presumptively enforceable.

The fourth, and final, step is to ascertain whether the resisting party has rebutted the

presumption of enforceability by making a sufficiently strong showing that enforcement

would be unreasonable and unjust, or that the clause was invalid for such reasons as fraud

or overreaching.” Syllabus Point 4, Caperton v. A.T. Massey Coal Co., 225 W. Va. 128,

690 S.E.2d 322 (2009).



              5.      “A range of transaction participants, signatories and non-signatories,

may benefit from and be subject to a forum[-]selection clause. In order for a non-signatory

to benefit from or be subject to a forum[-]selection clause, the non-signatory must be

closely related to the dispute such that it becomes foreseeable that the non-signatory may

                                              ii
benefit from or be subject to the forum[-]selection clause.” Syllabus Point 8, Caperton v.

A.T. Massey Coal Co., 225 W. Va. 128, 690 S.E.2d 322 (2009).



              6.     A forum-selection clause may be found unreasonable and unjust if (1)

the complaining party will for all practical purposes be deprived of a day in court because

of the inconvenience or unfairness of the selected forum, (2) the chosen forum may deprive

the plaintiff of a remedy, or (3) its enforcement would contravene a strong public policy of

the forum state.



              7.     In order to rebut the presumption of enforceability of a forum-

selection clause on the ground of fraud, the fraud alleged must be specific to the forum-

selection clause itself. General allegations of fraud with respect to the inducement of the

contract as a whole are insufficient to invalidate its forum-selection clause.




                                             iii
WALKER, Justice:


                This case involves a business dispute rooted in a contract between Petitioner

3C LLC, d/b/a 3Chi, a manufacturer of hemp-derived vaping cartridges, and Respondent

Tri-State Wholesale, Inc., d/b/a Tri-State Cannabis, its distributor. In October 2020, Tri-

State filed a complaint against 3Chi and Petitioner Justin Journay, the sole member of 3Chi,

in the Circuit Court of Logan County, West Virginia, even though their contract requires

that any lawsuit “arising out of the breach of [their] Agreement” be filed in the Circuit

Court of Hamilton County, Indiana. In this original jurisdiction action, we consider

whether the circuit court committed clear legal error by denying Petitioners’ motion to

dismiss the complaint based on the forum-selection clause. Because we conclude that the

circuit court incorrectly applied our holding in Caperton v. A.T. Massey Coal Company1

in evaluating the enforceability of the forum-selection clause, we grant Petitioners’ request

for a writ of prohibition as moulded. We remand the case for the circuit court to determine

whether Tri-State can make a “sufficiently strong showing that enforcement would be

unreasonable and unjust, or that the clause was invalid for such reasons as fraud or

overreaching.” 2




       1
           225 W. Va. 128, 690 S.E.2d 322 (2009).
       2
           Id. at 133, 690 S.E.2d at 327, syl. pt. 4.
                                                 1
                  I. FACTUAL AND PROCEDURAL BACKGROUND

                Tri-State and 3Chi entered into an Exclusive Distribution Agreement in April

2020. The Agreement is for a three-year term and provides that Tri-State is the exclusive

distributor of 3Chi’s “Products,” as defined in the Agreement, in West Virginia and

Kentucky. 3 These products include Delta 8 hemp-derived vaping cartridges. 4 Tri-State

represents that “[b]ecause Delta 8 products are derived from hemp and contain less than

0.3% Delta 9 THC,” they may be lawfully sold under federal law.



                This business arrangement quickly soured, and in October 2020, Tri-State

filed suit against 3Chi and Mr. Journay, 3Chi’s sole member, in the Circuit Court of Logan

County, West Virginia. 5 3Chi filed suit against Tri-State in the Circuit Court of Hamilton

County, Indiana, in March 2021, adhering to the Agreement’s forum-selection clause. 6



                In this West Virginia action, Tri-State claims that it expended considerable

time and money to quickly establish an extensive retail network for 3Chi products in West

Virginia and Kentucky. It alleges that in August 2020, the United States Drug Enforcement



       3
         In May 2020, the parties amended the Agreement to enlarge Tri-State’s territory
to include the States of West Virginia and Kentucky.
       4
         Delta 8, as used in the Agreement, refers to the cannabinoid delta-8
tetrahydrocannabinol (THC), which is present in some hemp-derived extracts.
       5
           Tri-State filed an amended complaint in November 2020.
       6
           See note 8, below.
                                              2
Agency (DEA) issued an Interim Final Rule (IFR) that called into question whether it was

legal to sell Delta 8 cartridges. Tri-State claims that while the hemp industry attempted to

understand the full effects and implications of the IFR, 3Chi posted a notice on its website

stating that the DEA had made the sale of the product illegal under the IFR. Tri-State

claims that this notice made the sale of the product financially infeasible and that 3Chi was

legally obligated under the Agreement to refund Tri-State the value of 3Chi’s products that

Tri-State had in its inventory, but that 3Chi refused to make the refund unless Tri-State

agreed to a non-compete provision. Tri-State maintains that it was not obligated under the

Agreement to agree to a non-compete provision in order to obtain a refund. It also claims

that 3Chi and Mr. Journay “made the illegality announcement, which they did not believe

themselves, in order to prevent Tri-State from being able to distribute Delta 8 products.”

Tri-State ultimately alleges that 3Chi and Mr. Journay’s conduct was a scheme to defraud:


                     3Chi and Mr. Journay’s conduct reveals a scheme to
              defraud by inducing Tri-State to invest heavily in building
              3Chi’s brand and warehousing 3Chi products, and once the
              DEA’s IFR created industry uncertainty, manipulating that
              uncertainty—by stating that they considered Delta 8 products
              to be illegal and then promptly resuming sale of Delta 8
              products—in order to appropriate Tri-State’s distribution
              network for themselves.


              In its four-count amended complaint, Tri-State identifies the following

claims: (1) breach of contract against 3Chi for refusing to abide by the Agreement’s refund

provision in the event of a change in law; (2) breach of contract against 3Chi for violating

the Agreement’s exclusivity term; (3) fraud against 3Chi and Mr. Journay for engaging in

                                             3
a scheme to defraud Tri-State by posting a false statement on 3Chi’s website which caused

Tri-State to lose the benefits of their Agreement; and (4) tortious interference with contracts

against 3Chi and Mr. Journay for interfering with the contracts Tri-State maintained with

the retailers it used to market the products. Tri-State alleges that “3Chi’s fraudulent scheme

was effected by Mr. Journay as 3Chi’s principal and the sole person controlling the

company.” It maintains that “Mr. Journay also is liable individually, because Mr. Journay

is directly liable for his own tortious conduct and because Mr. Journay is the sole member

of 3Chi and, . . . so controls 3Chi, disregarding the limited liability company formalities,

that there is an identity of interests between Mr. Journay and 3Chi.”         Tri-State seeks

monetary damages including compensation for costs incurred in building its retail network

and promoting 3Chi’s products, compensation for lost future profits, attorney fees and

costs, and an injunction “requiring 3Chi to immediately cease all sales of its products into

West Virginia and Kentucky unless it does so in conformance with the parties’ Exclusive

Distribution Agreement[.]”



              In December 2020, 3Chi and Mr. Journay moved to dismiss Tri-State’s case

with prejudice, contending that Tri-State failed to comply with the dispute resolution

provision of the Agreement, which requires mediation prior to suit 7 and includes a forum-




       7
        After the motion to dismiss was filed, the parties took their disputes to mediation
but were not successful in resolving this matter.

                                              4
selection clause stating that “[a]ny legal suit, action, or proceeding arising out of the breach

of this Agreement . . . shall occur in the Circuit Court of Hamilton County, Indiana.”8




       8
           Specifically, the Agreement provided:

                26. DISPUTE RESOLUTION

                        The Parties agree that in the event a dispute may arise
                concerning any aspect of this Agreement, that said dispute will
                be first submitted to mediation and that each party waives their
                right to file any legal action within the federal and state courts
                of Indiana or any other jurisdiction until mediation is held. To
                begin such mediation, any party shall forward, in writing and
                by certified mail, a request for mediation to the other party.
                The parties shall then consult and if a single mediator cannot
                be agreed upon within 30 days, each party shall appoint a
                mediation/representative           and          those         two
                mediators/representatives shall then agree to [a] single and
                final mediator. Said mediation shall occur in Hamilton
                County, Indiana within sixty (60) days of the initial letter
                requesting mediation unless otherwise agreed upon by the
                parties and each side shall bear their own costs and fees
                associated with said mediation.

                If the dispute cannot be resolved at mediation, EACH PARTY
                IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
                A TRIAL BY JURY IN RESPECT TO ANY LEGAL
                ACTION ARISING OUT OF OR RELATING TO THIS
                AGREMENT. Any legal suit, action, or proceeding arising out
                of the breach of this Agreement or [sic] shall occur in the
                Circuit Court of Hamilton County, Indiana. The prevailing
                party or parties shall be entitled to an award of its reasonable
                attorney fees and costs through every stage of the proceeding
                and in obtaining and enforcing any judgment.


                                                5
              In its response to Petitioners’ motion to dismiss, Tri-State argued that “[i]t

would be unreasonable and unjust to allow 3Chi to strictly enforce the forum[-]selection

clause when it has disregarded every other provision of the Exclusive Distribution

Agreement.” It claimed that Mr. Journay lacked contractual privity to enforce the forum-

selection clause and that it was inapplicable to its claims against him. Tri-State also stated

that the provision setting Hamilton County, Indiana, as the exclusive venue for lawsuits

was invalid for reasons of fraud and overreaching, and that its enforcement would be

unreasonable and unjust.



              Specifically, Tri-State claimed that Petitioners misrepresented that the venue

was selected because 3Chi was operating and planned to move its headquarters there. But

Tri-State contended that Petitioners misrepresented 3Chi’s location; it attached an affidavit

from a private investigator claiming that she could not find that 3Chi or Mr. Journay had

property or a physical address in Indiana other than 3Chi’s post office box. The private

investigator stated that records with the Indiana Secretary of State and Colorado Secretary

of State indicate that 3Chi is registered with a principal office location in Strongsville,

Ohio. In reply, Petitioners stated that 3Chi utilizes Hamilton County, Indiana, as its

principal place of business, and has done so since approximately April of 2020. They also

attached an affidavit from Mr. Journay stating that 3Chi moved its manufacturing facility

and its principal place of business there.




                                              6
              On April 28, 2021, the circuit court conducted a hearing on Petitioners’

motion to dismiss; it relied on the pleadings, and other matters of record, rather than

conducting an evidentiary hearing. At the conclusion of the hearing, the circuit court

denied Petitioners’ motion to dismiss. In its May 21, 2021, order, it stated:


                      First, with regard to Mr. Journay, an individual, he is
              not party to this contract at issue in this action. And, the
              allegations against him sound in tort for fraud and tortious
              interference with a contract, part of which was to be performed
              here in Logan County. So, Mr. Journay, not having been a
              party to the contract, would not be able to require the Plaintiff
              to bring suit against him individually anywhere else. Nor does
              the contract create a benefit for Mr. Journay for any claims
              against him that sound in tort to be the subject to mediation
              prior to suit. Moreover, it was argued and not disputed that the
              mediation has now occurred, at least between the companies,
              and was unsuccessful.

                     ....

                      Second, with regard to the 3C LLC claim that the
              Complaint should be dismissed as to it, the [c]ourt again,
              taking the allegations in the Complaint as true, would find that
              the mediation clause and the restricted venue clause would not
              be jurisdictional but would be contract provisions. Those
              contract provisions are presumptively enforceable unless the
              [c]ourt would deem them to be unreasonable or unjust. The
              [C]omplaint taken as a whole, would indicate that this
              Defendant, 3C LLC, has engaged in fraudulent acts, which
              affect the contract, part of which was to be enforceable here.
              So, taking the allegations of the Complaint as true, the [c]ourt
              would find that enforcement of these contract provisions would
              be unreasonable and unjust as to the Plaintiff.


              In May 2021, Petitioners petitioned this Court requesting that we enter a writ

of prohibition preventing the circuit court from continuing any further proceedings in this

                                             7
case. They maintain that venue is appropriate in Hamilton County, Indiana, the forum

chosen by the parties in the Agreement.9



                               II. STANDARD OF REVIEW

               We consider the following criteria when deciding whether to grant a writ of

prohibition where the lower court is acting within its jurisdiction but alleged to have

exceeded its powers:


                       In determining whether to entertain and issue the writ of
               prohibition for cases not involving an absence of jurisdiction
               but only where it is claimed that the lower tribunal exceeded
               its legitimate powers, this Court will examine five factors: (1)
               whether the party seeking the writ has no other adequate
               means, such as direct appeal, to obtain the desired relief; (2)
               whether the petitioner will be damaged or prejudiced in a way
               that is not correctable on appeal; (3) whether the lower
               tribunal’s order is clearly erroneous as a matter of law; (4)
               whether the lower tribunal’s order is an oft repeated error or
               manifests persistent disregard for either procedural or
               substantive law; and (5) whether the lower tribunal’s order
               raises new and important problems or issues of law of first
               impression. These factors are general guidelines that serve as
               a useful starting point for determining whether a discretionary
               writ of prohibition should issue. Although all five factors need
               not be satisfied, it is clear that the third factor, the existence of
               clear error as a matter of law, should be given substantial
               weight.[10]




      9
       After the circuit court denied their motion to dismiss, Petitioners filed an Answer
and Counterclaim in this action in June 2021.
      10
           Syl. Pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).

                                                8
                This Court considers a motion to dismiss, based on a forum-selection clause,

as a motion to dismiss for improper venue under Rule 12(b)(3) of the West Virginia Rules

of Civil Procedure,11 and we have entertained writs of prohibition in venue disputes. For

instance, in State ex rel. Mylan, Inc. v. Zakaib, 12 we stated that “a writ of prohibition is an

appropriate remedy ‘to resolve the issue of where venue for a civil action lies,’ because

‘the issue of venue [has] the potential of placing a litigant at an unwarranted disadvantage

in a pending action and [ ] relief by appeal would be inadequate.’” 13



                In Caperton, we held that “[t]his Court’s review of a trial court’s decision on

a motion to dismiss for improper venue is for abuse of discretion[,]” 14 but our normal

deference does not apply where the law is misapplied. 15 Because forum-selection clauses

are contractual provisions agreed to by private parties, issues relating to their interpretation



       11
         Caperton, 225 W. Va. at 139, 690 S.E.2d at 333 (quoting Franklin D. Cleckley,
Robin J. Davis, & Louis J. Palmer, Jr., Litigation Handbook on West Virginia Rules of Civil
Procedure, 12(b)(3)[5] at 376 (2d ed. 2006)).
       12
            227 W. Va. 641, 713 S.E.2d 356 (2011).
       13
          Id. at 645, 713 S.E.2d at 360 (quoting State ex rel. Huffman v. Stephens, 206 W.
Va. 501, 503, 526 S.E.2d 23, 25 (1999)); see also State ex rel. Riffle v. Ranson, 195 W. Va.
121, 124, 464 S.E.2d 763, 766 (1995) (“In recent times in every case that has had a
substantial legal issue regarding venue, we have recognized the importance of resolving
the issue in an original action.”).
       14
         225 W. Va. at 132, 690 S.E.2d at 323, syl. pt. 1 (quoting United Bank, Inc. v.
Blosser, 218 W. Va. 378, 624 S.E.2d 815 (2005)).
       15
            Riffle, 195 W. Va. at 124, 464 S.E.2d at 766.

                                               9
and enforcement are matters of contract law.          “Our review of the applicability and

enforceability of a forum-selection clause is de novo.” 16 When determining whether

extraordinary relief is warranted in this case, we turn our focus to whether Petitioners meet

the third Hoover factor—whether the circuit court’s order denying their motion to dismiss

on the basis of the forum-selection clause is clearly erroneous as a matter of law. 17



                                       III. ANALYSIS

                Forum-selection clauses have the “salutary effect of dispelling any confusion

about where suits arising from the contract must be brought and defended, sparing litigants

the time and expense of pretrial motions to determine the correct forum and conserving

judicial resources that otherwise would be devoted to deciding those motions.” 18 In

syllabus point 4 of Caperton, this Court adopted the following rule for determining how

courts should assess the enforceability of a forum-selection clause:

                        Determining whether to dismiss a claim based on a
                forum-selection clause involves a four-part analysis. The first
                inquiry is whether the clause was reasonably communicated to
                the party resisting enforcement. The second step requires
                classification of the clause as mandatory or permissive, i.e.,
                whether the parties are required to bring any dispute to the
                designated forum or are simply permitted to do so. The third
                query asks whether the claims and parties involved in the suit
                are subject to the forum-selection clause. If the forum-selection

       16
            Caperton, 225 W. Va. at 133, 690 S.E.2d at 327, syl. pt. 2.
       17
            Hoover, 199 W. Va. at 14-15, 483 S.E.2d at 14-15, syl. pt. 4, in part.
       18
            Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593-94 (1991).

                                               10
                clause was communicated to the resisting party, has mandatory
                force and covers the claims and parties involved in the dispute,
                it is presumptively enforceable. The fourth, and final, step is to
                ascertain whether the resisting party has rebutted the
                presumption of enforceability by making a sufficiently strong
                showing that enforcement would be unreasonable and unjust,
                or that the clause was invalid for such reasons as fraud or
                overreaching.[19]


                Petitioners contend that the circuit court’s ruling is clearly erroneous because

the parties’ Agreement contains a forum-selection clause that satisfies the above

requirements and Tri-State failed to overcome the presumption of its enforceability. They

claim that extraordinary relief is appropriate because a post-judgment appeal cannot

provide an adequate remedy for the breach of their Agreement requiring litigation

elsewhere. Tri-State counters that Petitioners’ failure to request and obtain an order

containing findings of fact and conclusions of law is fatal to their request to obtain an

extraordinary writ on an interlocutory order. 20 Responding to Petitioners’ substantive




       19
            Caperton, 225 W. Va. at 133, 690 S.E.2d at 327, syl. pt. 4.
       20
          See Syl. Pt. 8, State ex rel. Vanderra Res., LLC v. Hummel, 242 W. Va. 35, 829
S.E.2d 35 (2019) (“‘A party seeking to petition this Court for an extraordinary writ based
upon a non-appealable interlocutory decision of a trial court, must request the trial court
set out in an order findings of fact and conclusions of law that support and form the basis
of its decision. In making the request to the trial court, counsel must inform the trial court
specifically that the request is being made because counsel intends to seek an extraordinary
writ to challenge the court’s ruling. When such a request is made, trial courts are obligated
to enter an order containing findings of fact and conclusions of law. Absent a request by
the complaining party, a trial court is under no duty to set out findings of fact and
conclusions of law in non-appealable interlocutory orders.’ Syllabus Point 6, State ex rel.
Allstate v. Gaughan, 203 W. Va. 358, 508 S.E.2d 75 (1998).”).

                                               11
claims, Tri-State argues that Petitioners fail to show clear legal error or a flagrant abuse of

discretion when the circuit court applied the fourth Caperton factor and found that

enforcement of the forum-selection clause would be unreasonable and unjust.



                  Although the circuit court’s order does not contain findings of fact and

conclusions of law, this Court still is able to determine that (1) the forum-selection clause

is presumptively enforceable because it “was communicated to the resisting party, has

mandatory force and covers the claims and parties involved in the dispute,” 21 and (2) the

circuit court failed to properly evaluate the fourth Caperton factor.



A.     Forum-Selection Clause is Presumptively Enforceable

                  Tri-State does not contest that the forum-selection clause was reasonably

communicated to it or that it is mandatory, so we proceed to step three of Caperton to see

if it is presumptively enforceable. “The third query asks whether the claims and parties

involved in the suit are subject to the forum-selection clause.” 22 In its brief to this Court,

Tri-State makes no argument on this point, but we address it briefly as to Mr. Journay

because the circuit court denied Petitioners’ motion to dismiss with regard to him, in part,

on that basis.




       21
            Caperton, 225 W. Va. at 133, 690 S.E.2d at 327, syl. pt. 4, in part.
       22
            Id.

                                               12
                The circuit court stated that “Mr. Journay, not having been a party to the

contract, would not be able to require” Tri-State “to bring suit against him individually

anywhere else.” But a party being a non-signatory to an agreement is insufficient, standing

alone, to preclude enforcement of a forum-selection clause.         In syllabus point 8 of

Caperton, we recognized the breadth of forum-selection clauses and held that


                        [a] range of transaction participants, signatories and
                non-signatories, may benefit from and be subject to a forum[-
                ]selection clause. In order for a non-signatory to benefit from
                or be subject to a forum selection clause, the non-signatory
                must be closely related to the dispute such that it becomes
                foreseeable that the non-signatory may benefit from or be
                subject to the forum[-] selection clause.[23]


Applying this rule to the facts presented here, even though Mr. Journay is not a party to the

Agreement, he may still enforce the forum-selection clause because Tri-State’s claims

against him are nearly identical to its claims against 3Chi and arise out of the same

transactions as those claims. In its amended complaint, Tri-State alleges that Mr. Journay

“so controls 3Chi, disregarding the limited liability company formalities, that there is an

identity of interests between Mr. Journay and 3Chi.” And because Mr. Journay is the sole

member of 3Chi, the parties to the Agreement could reasonably foresee that the forum-

selection clause may benefit and be binding on him.




       23
            Id. at 133, 690 S.E.2d at 327, syl. pt. 8.

                                                 13
                Turning to whether the claims are subject to the forum-selection clause, the

circuit court stated that the allegations against Mr. Journay “sound in tort for fraud and

tortious interference with a contract, part of which was to be performed here in Logan

County.” But “[w]hether a forum[-]selection clause applies to tort claims depends on

whether resolution of the claims relates to interpretation of the contract.”24 And when

contract-related tort claims involve the same operative facts as a parallel claim for breach

of contract—as they do here—the claims should be heard in the forum selected by the

parties. 25 When we examine the substance of Tri-State’s tort claims, they clearly fall

within the scope of the forum-selection clause. 26



                Because the first three Caperton factors are met, the forum-selection clause

is presumptively enforceable. The pivotal question then is whether Tri-State can satisfy its

burden to prevent the circuit court from enforcing it by rebutting the presumption of

enforceability.




       24
            Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514 (9th Cir. 1988).
       25
            Lambert v. Kysar, 983 F.2d 1110, 1121-22 (1st Cir. 1993).
       26
          For instance, in Omron Healthcare, Inc. v. Maclaren Exports Limited, 28 F.3d
600 (7th Cir. 1994), the court enforced a similar forum-selection clause that covered “all
disputes arising out of” a contract when the plaintiff-distributor brought a trademark
infringement suit alleging that the defendant-manufacturer continued to sell merchandise
bearing the plaintiff’s trademark after the distribution agreement between the parties had
terminated. Id. at 601-604. The Omron court reasoned that “all disputes the resolution of
which arguably depend on the construction of an agreement ‘arise out of’ that agreement.”
Id. at 603.
                                             14
B.     Rebutting the Presumption of Enforceability

              Under Caperton’s fourth factor, Tri-State can overcome the presumption that

the forum-selection clause is enforceable “by making a sufficiently strong showing that

enforcement would be unreasonable and unjust, or that the clause was invalid for such

reasons as fraud or overreaching.” 27 The use of the disjunctive “or” suggests that the

resisting party can overcome the presumption of enforceability in two distinct ways. 28 In

Caperton, we relied on the following four-part test from the United States Court of Appeals

for the Fourth Circuit:


              Choice of forum and law provisions may be found
              unreasonable if (1) their formation was induced by fraud or
              overreaching; (2) the complaining party will for all practical
              purposes be deprived of his day in court because of the grave
              inconvenience or unfairness of the selected forum; (3) the
              fundamental unfairness of the chosen law may deprive the




       27
           Caperton, 225 W. Va. at 133, 690 S.E.2d at 327, syl. pt. 4, in part (emphasis
added). In Caperton, the plaintiffs did not argue that enforcement of the forum-selection
clause of the contract, requiring that the case be litigated in Virginia, was unreasonable or
unjust at the time of the defendants’ motion to dismiss, or that the clause was invalid for
such reasons as fraud or overreaching. Id. at 155, 690 S.E.2d at 349. Rather, they argued,
in part, that it was “unjust to apply the forum-selection clause to deprive them of the large
jury verdict awarded below.” Id. So, it was unnecessary for this Court to discuss at length
how a party resisting a forum-selection clause can overcome the presumption of its
enforceability.
       28
         See Brickstreet Mut. Ins. Co. v. Zurich Am. Ins. Co., 240 W. Va. 414, 423-24, 813
S.E.2d 67, 76-77 (2018) (stating word “or” ordinarily connotes an alternative between the
two clauses it connects).

                                             15
                plaintiff of a remedy; or (4) their enforcement would
                contravene a strong public policy of the forum state.[29]


                Funneling these factors into our Caperton analysis, we see that two, three,

and four relate to whether enforcement of the forum-selection clause would be

unreasonable and unjust. And the first relates to whether the forum-selection clause is

invalid for reasons such as fraud or overreaching. In this case, the circuit court concluded

that because “[t]he complaint taken as a whole, would indicate that [3Chi] has engaged in

fraudulent acts, which affect the contract, . . . enforcement of these contract provisions

would be unreasonable and unjust[.]” So, the circuit court viewed the general allegations

of fraud as indicative of the unreasonableness or unjustness of enforcing the forum-

selection clause, not considering the “or” in syllabus point 4 of Caperton. The circuit court

conflated the two ways that a resisting party can overcome the presumption of

enforceability, and so failed to properly apply either.



                A court may decline to enforce a forum-selection clause when the resisting

party makes “a sufficiently strong showing that enforcement would be unreasonable and

unjust[.]” 30 To that end, we hold that a forum-selection clause may be found unreasonable


       29
          Allen v. Lloyd’s of London, 94 F.3d 923, 928 (4th Cir. 1996) (quotation marks
omitted). In Caperton, we also relied on M/S Bremen v. Zapata Off-Shore Co., 407 U.S.
1, 10 (1972), where the United States Supreme Court concluded that, for purposes of
federal law, forum-selection clauses “are prima facie valid and should be enforced unless
enforcement is shown by the resisting party to be ‘unreasonable’ under the circumstances.”
       30
            Caperton, 225 W. Va. at 133, 690 S.E.2d at 327, syl. pt. 4, in part.

                                               16
and unjust if (1) the complaining party will for all practical purposes be deprived of a day

in court because of the inconvenience or unfairness of the selected forum, (2) the chosen

forum may deprive the plaintiff of a remedy, or (3) its enforcement would contravene a

strong public policy of the forum state. 31 When analyzing this type of claim “courts focus

on whether the burdens claimed by the resisting party were foreseeable at the time the

resisting party ratified the agreement.”32 While most unreasonableness claims focus on the

high expense of travel associated with litigating in the selected forum, “[o]nly cases with

extreme facts seem to necessitate the invalidation of forum[-]selection clauses on grounds

of . . . inconvenience.” 33 While this issue does not appear to be the focus of Tri-State’s

argument, the circuit court should address any claim that enforcement of the forum-

selection clause here would be unreasonable or unjust on remand.



                  A court may also decline to enforce a forum-selection clause when the

resisting party makes “a sufficiently strong showing that . . . the clause was invalid for such

reasons as fraud or overreaching.” 34 The fact that Tri-State alleges that this entire



       31
         Id. at 154, 690 S.E.2d at 348 (quoting Belfiore v. Summit Fed. Credit Union, 452
F. Supp. 2d 629, 631 (D. Md. 2006)); see also M/S Bremen, 407 U.S. at 15.
       32
         J. Zak Ritchie, A Tie That Binds: Forum Selection Clause Enforceability in West
Virginia, 113 W. Va. L. Rev. 95, 126-27 (2010).
       33
            Id.
       34
            Caperton, 225 W. Va. at 133, 690 S.E.2d at 327, syl. pt. 4, in part (emphasis
added).

                                              17
Agreement was procured as the result of fraud on the part of Petitioners is inapposite to the

determination of whether the forum-selection clause is enforceable. As explained in

another jurisdiction, “every other court to have addressed this issue has agreed that, to

render a forum[-]selection clause unenforceable, the party seeking to avoid the clause must

show that the clause itself was procured by fraud.” 35 This inquiry must precede any

analysis of the merits of the contract’s validity. The Supreme Court of Alabama explained

the logic behind considering the validity of the forum-selection clause before analyzing the

validity of the contract as a whole:


              By requiring the plaintiff specifically to allege that the choice
              [of venue] clause itself was included in the contract due to
              fraud in order to succeed in a claim that the choice is
              unenforceable, courts may ensure that more general claims of
              fraud will be litigated in the chosen forum, in accordance with
              the contractual expectations of the parties.[36]




       35
         Edge Telecom, Inc. v. Sterling Bank, 143 P.3d 1155, 1162 (Colo. App. 2006); see
also In re Lyon Fin. Servs., Inc., 257 S.W.3d 228, 232 (Tex. 2008) (“We have held that
fraudulent inducement to sign an agreement containing a dispute resolution agreement such
as an arbitration clause or forum-selection clause will not bar enforcement of the clause
unless the specific clause was the product of fraud or coercion.”); Paul Bus. Sys., Inc. v.
Canon U.S.A., Inc., 397 S.E.2d 804, 807 (Va. 1990) (“According to the modern view,
which we now embrace, contractual provisions limiting the place or court where potential
actions between the parties may be brought are prima facie valid and should be enforced,
unless the party challenging enforcement establishes that such provisions are unfair or
unreasonable, or are affected by fraud[.]”).

        Ex parte PT Sols. Holdings, LLC, 225 So. 3d 37, 45 (Ala. 2016) (quoting Lipcon
       36

v. Underwriters at Lloyd’s, London, 148 F.3d 1285, 1296 (11th Cir. 1998)).

                                             18
                If a forum-selection clause were to be rejected simply based on a general

claim of fraud in the inducement of the contract, then forum-selection clauses would not

only be rendered meaningless, but their benefits would be lost. “Predictability would be

lost because the parties would not be able to know the locus of litigation in advance (and

perhaps retain counsel accordingly).       Efficiency would be lost because it would be

necessary to litigate the merits in order to determine the locus of litigation.”37



                We hold that in order to rebut the presumption of enforceability of a forum-

selection clause on the ground of fraud, the fraud alleged must be specific to the forum-

selection clause itself. General allegations of fraud with respect to the inducement of the

contract as a whole are insufficient to invalidate its forum-selection clause.



                As discussed above, in its response to Petitioners’ motion to dismiss, Tri-

State argued that the forum-selection clause setting Hamilton County, Indiana, as the

exclusive venue for lawsuits was invalid for reasons of fraud, in part, because Petitioners

misrepresented that 3Chi’s headquarters and operations would be in that area. Petitioners

denied that they made any misrepresentation and attached an affidavit from Mr. Journay

stating that 3Chi moved its facility to Hamilton County, Indiana. The circuit court should

consider this evidence and arguments when ultimately determining whether the forum-

selection clause is enforceable under the standards set forth in this opinion. The circuit


       37
            Karon v. Elliott Aviation, 937 N.W.2d 334, 346 (Iowa 2020).

                                              19
court may, in its discretion, hold a pretrial evidentiary hearing to resolve Petitioners’

motion to dismiss. 38



                                    IV. CONCLUSION

               For the reasons set out above, we find that the circuit court committed clear

legal error when applying the Caperton factors. So, we grant Petitioners’ request for a writ

of prohibition as moulded. We remand the case for the circuit court to determine whether

Tri-State can rebut the presumption of enforceability of the Agreement’s forum-selection

clause.



                                                                    Writ granted as moulded.




          See generally Bowers v. Wurzburg, 202 W. Va. 43, 49, 501 S.E.2d 479, 485
          38

(1998) (“When a defendant files a motion to dismiss for lack of personal jurisdiction under
W. Va. R. Civ. P. 12(b)(2), the circuit court may rule on the motion upon the pleadings,
affidavits and other documentary evidence or the court may permit discovery to aid in its
decision[;]” it may also conduct “a pretrial evidentiary hearing on the motion[.]”); see also
Ecocards v. Tekstir, Inc., 459 P.3d 1111, 1116 (Wyo. 2020) (“If there are disputed issues
of fact regarding venue, the district court may, in its discretion, hold an evidentiary hearing
to resolve the Rule 12(b)(3) motion.”).

                                              20